Title: George Washington to Major General Philip Schuyler, 24 July 1777
From: Washington, George
To: Schuyler, Philip


Ramapo [New Jersey] July 24, 1777. Is disappointed in number of militia sent to Schuyler. Regrets inability to send Schuyler more Continental troops, but believes Schuyler will be aided by eastern states. Discusses strength of enemy. Is sending Major General Benjamin Lincoln to aid Schuyler and to command militia. Approves of stationing men about the New Hampshire Grants. Suggests putting Major General Benedict Arnold in charge of Fort Schuyler.
